Citation Nr: 1739746	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-16 914		DATE


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for recurrent urinary tract infections.

3.  Entitlement to a disability rating in excess of 30 percent for migraine headaches. 

4.  Entitlement to a disability rating in excess of 30 percent for dysthymic disorder with anxiety and depression.

5.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain.

6.  Entitlement to a disability rating in excess of 10 percent for hiatal hernia and gastroesophageal reflux disease (GERD). 

7.  Entitlement to a compensable disability rating (in excess of 0 percent) for bilateral pes planus with orthotics.  

8.  Entitlement to a compensable disability rating for a right foot ganglion tendon cyst with scar. 

9.  Entitlement to a compensable disability rating for allergic rhinitis.  

10.  Entitlement to a compensable disability rating for seborrheic dermatitis. 

11.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.  


ORDER

Service connection for recurrent urinary tract infections is denied.

Entitlement to an evaluation in excess of 30 percent for migraines is denied.  

Entitlement to an evaluation in excess of 30 percent for dysthymic disorder with anxiety and depression in denied.  

Entitlement to an evaluation in excess of 10 percent for a lum, dysthymic disorder, lumbosacral strain, hiatal hernia and GERD, allergic rhinitis, and seborrheic dermatitis is denied. 

Entitlement to a disability rating of 10 percent, but no greater, for bilateral pes planus with orthotics prior to October 11, 2016 is granted.

Entitlement to a disability rating of 10 percent for right foot ganglion cyst with painful scar is granted.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed underlying disability for recurrent urinary tract infections.  

2.  The Veteran's migraines were not productive of severe economic inadaptability. 

3.  The Veteran's dysthymic disorder manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, and spontaneous crying, but without occupational and social impairment, with reduced reliability and productivity.

4.  The Veteran's lumbosacral strain manifested with painful motion, but without flexion limited to at least 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

5.  The Veteran's hiatal hernia and GERD manifested with recurrent epigastric distress that was not productive of considerable impairment of health.

6.  The Veteran's pes planus with orthotics manifested with pain on manipulation and use of the feet without relief by built-up shoe or arch prior to October 11, 2016; from October 11, 2016 forward, the Veteran's pes planus manifested without symptomatology that is exceptional or unusual and without any indication of marked interference with employment. 

7.  The Veteran's allergic rhinitis manifested without polyps and without greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side. 

8.  The Veteran's right foot ganglion tendon cyst manifested with a painful scar, but with no other impairments.  

9.  The Veteran's seborrheic dermatitis covered an area of less than 5 percent of the exposed skin and less than 5 percent of the entire body and required only local topical treatment.   




CONCLUSIONS OF LAW

1.  The criteria for service connection for recurrent urinary tract infections have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for a disability rating in excess of 30 percent for migraines have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

3.  The criteria for a disability rating in excess of 30 percent for dysthymic disorder have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2016).

4.  The criteria for a disability rating in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

5.  The criteria for a disability rating in excess of 10 percent for hiatal hernia and GERD have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).

6.  The criteria for a disability rating of 10 percent, but no greater, prior to October 4, 2009 for pes planus with orthotics have been met; the criteria for a disability rating in excess of 50 percent from October 4, 2009 forward for pes planus with orthotics have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).

7.  The criteria for a compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).

8.  The criteria for a disability rating of 10 percent, but no greater, for right foot ganglion cyst with painful scar have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

9.  The criteria for a compensable disability rating for seborrheic dermatitis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had honorable active duty service with the United States Air Force from November 1995 to October 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the issue for further development in March 2016.  The case has been returned to the Board for appellate review.  The Board notes that actions requested in the prior remand have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The case has been returned to the Board for appellate review.  

The issues of entitlement to service connection for anemia and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in March 2010 and August 2016.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

1.  Entitlement to service connection for recurrent urinary tract infections.

The Veteran contends that she has recurrent urinary tract infections (UTIs) that are causally related to her active service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The question for the Board is whether the Veteran has a current diagnosis of recurrent UTIs that either began during active service or is etiologically related to an in-service disease or injury.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran does not have a diagnosis of recurrent UTIs that are etiologically related to the Veteran's active service.

The Board acknowledges that the Veteran had at least two diagnoses of UTIs during her fourteen years of active service with a diagnosis in April 1999 and a diagnosis in December 2008.  The Veteran also exhibited UTI symptoms in February 2002 that was related to spasms due to holding in her urine.  

The Veteran was afforded a VA examination in March 2010, at which time the Veteran had positive findings for a UTI.  She urinated three times per day and one time per night.  She had problems starting urination and had a hesitant flow.  She did not have any urinary incontinency and did not experience any symptoms of weakness, fatigue, loss of appetite, weight loss, weight gain, anorexia, limitation of exertion, recurrent urinary tract infections, renal colic, or bladder stones with pain.  The Veteran did not require any procedures for her genitourinary problem.  There was no hospitalization during the prior year.  She was not on dialysis.  The Veteran did not experience any overall functional impairment from this condition.  Urinalysis showed the presence of protein and the absence of sugar, red blood cells, hyaline, and granular cases.  The findings were nitrite positive, six to ten squamous epithelial cells, with many bacteria and cloudy urine. 

A March 2010 VA treatment record showed that the Veteran urinates three times during the day and one time at night.  She noted no urinary incontinence, but reported problems starting urination with a hesitant flow.  The Veteran did not have recurrent urinary tract infections.  The Veteran did not experience any overall functional impairment from this condition.

An additional VA examination was afforded in October 2016.  The examiner performed an in-person examination.  The examiner noted that the Veteran did not currently have and was not ever diagnosed with a condition of the bladder or urethra of the urinary tract.  The Veteran described a history of urinary tract infections related to a habit of holding urine or not toileting when initial urge to urinate occurs.  The examiner noted no pathology to render a diagnosis.  The examiner noted that although the Veteran noted yes to frequent UTIs in 1998, the Veteran noted no treatment for UTIs in 2008 and a review of the Veteran's chart showed no correlation of frequent urination or UTI.  UTI treatment included oral antibiotic while in the military.  The Veteran's claimed condition was less likely than not incurred in or caused by the Veteran's military service.  The examiner noted no pathology to render a diagnosis on current examination.  UTI occurred during military service, but was not due to exposure by military duty or clothing.  UTI treatment included oral antibiotics while in the military service.  Therefore, the examiner noted that the claimed condition is less likely than not due to military service.

While the Veteran believes that her post-service diagnoses of UTIs are related to service or to her diagnoses of UTIs during service, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a recurrent underlying condition causing the Veteran's UTIs are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, her opinion as to the diagnosis or etiology of any diagnosis of the urinary tract or bladder is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to a current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board acknowledges that the Veteran has had UTIs diagnosed at times during her in-service and post-service medical treatment.  The Board notes, however, that the medical evidence does not indicate that these are causally related to each other or to military service.  The UTIs were treated and resolved.  The October 2016 VA examiner found that the Veteran does not have and was not ever diagnosed with a condition of the bladder or urethra of the urinary tract.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

As there is no competent evidence of a disability causing recurrent UTIs due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  There also is no evidence of an underlying disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Based on the lack of evidence of a current urinary tract or bladder disability, the Board finds that a preponderance of the evidence is against the finding of service connection for recurrent UTIs.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Entitlement to a disability rating in excess of 30 percent for migraines.

The Veteran contends that her migraine headaches warrant a disability rating in excess of 30 percent.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's headaches have been rated under Diagnostic Code 8100 for migraines.  Under this provision, migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating; migraines with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating; migraines with characteristic prostrating attacks averaging one in two months over the last several months warrants a 10 percent rating; and migraines with less frequent attacks warrant a noncompensable (0 percent) rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The question for the Board is whether the Veteran's headaches manifest with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The Board finds that the weight of the competent, credible, and probative evidence establishes that the Veteran does not meet the criteria for a disability rating in excess of 30 percent for migraines.

The Veteran was afforded a VA examination in March 2010.  The Veteran reported headaches described as throbbing, right unilateral.  The triggers were food, stress, and doing too many things.  She obtained relief with a dark room and silence.  Her headaches occurred on average three times per week and lasted for two hours.  She was treated with Zomig.  The examiner noted that the Veteran did not experience any overall functional impairment from this condition.

A February 2013 VA treatment record showed that Imitrex worked when taken absolutely early in the headache course.  She had one headache per week and was very pleased with her headache control.  The examiner described the migraines as common migraine headaches since 2003 that were well-treated in the past with Topamax and Zomig.

In August 2013, the Veteran reported that she had headaches four to five times per week, which could be tension type headaches.  Zomig was helping some with her headaches, but the medication sedated her.  Stress had worsened her headaches and contributed to her poor sleeping.  

In June 2016, treatment records showed that the Veteran reported headaches two to three times per week; however, over-the-counter Tylenol helped with the headaches.  

The Veteran was afforded a VA examination in October 2016.  The examiner diagnosed migraine headaches including migraine variants.  The Veteran took verapamil for her migraines.  The Veteran experienced pulsating or throbbing head pain and the feeling of a band around her head.  She also experienced sensitivity to sound.  The pain lasted less than one day.  She did not have characteristic prostrating attacks of migraine headaches pain.  She did not have very frequent prostrating and prolonged attacks of headache pain.  She also did not have prostrating attacks or very frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner noted no functional impact on her ability to work.  The examiner noted no change in the Veteran's diagnosis.

The Board notes that no lay or medical evidence of record shows prolonged attacks that cause severe economic inadaptability.  

The Board finds that a preponderance of the evidence is against the claim for an increased disability greater than 30 percent for the Veteran's headaches.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

3.  Entitlement to a disability rating in excess of 30 percent for dysthymic disorder with anxiety and depression. 

The Veteran contends that her dysthymic disorder warrants a disability rating in excess of 30 percent.

As previously noted, disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Veteran's service-connected dysthymic disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9433, which provides, in part as follows: 

A 10 percent disability rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

The question for the Board is whether the Veteran's dysthymic disorder results in occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The Board finds that the weight of the competent, credible, and probative evidence establishes that the Veteran does not meet the criteria for a disability rating in excess of 30 percent for dysthymic disorder.

The Veteran was afforded a VA examination in March 2010.  The Veteran's depressive symptoms included crying, depressed mood, irritability, intermittent social isolation, anxiety, worries about the future, worries about the status of her current marriage, and feelings of guilt.  The Veteran declined psychotropic medications.  The Veteran was polite and cooperative.  She maintained eye contact well.  Her speech and thought processes were goal-directed.  The examiner noted no psychomotor abnormalities.  The Veteran was oriented in all spheres.  Memory function was good.  No memory deficit could be elicited.  The Veteran's mood and affect were sad and anxious.  The Veteran was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  Her abstracting ability was good.  The Veteran's insight and judgment were also good.  The examiner diagnosed dysthymic disorder.  The examiner noted that the Veteran's anxiety was part of her dysthymic disorder.  The Veteran was capable of working on a full time basis from a mental health point of view.  The Veteran had difficulty establishing and maintaining work and social relationships as a result of her depression.  She gets along well with people in the work setting.  The Veteran reported conflicts in her marriage and family of origin.

A February 2013 treatment record showed that the Veteran's mood had been pretty good lately.  Her depression was presently stress related.  The Veteran was alert and oriented to time, place, and person as well as to general circumstances.  The Veteran was calm and cooperative during the interview.  The Veteran was ambulating well and was not in any acute physical distress.  Her eye contact was appropriate.  Her affect was congruent and broad in range.  Her speech was fluent, clear, and with a normal rate.  The Veteran's thoughts were logical and goal-directed.  The examiner noted no evidence of psychosis or mania.  The examiner noted no auditory, visual, tactile, or olfactory hallucinations.  The Veteran denied having suicidal and homicidal ideation.  The Veteran's insight and judgment were intact.  The Veteran's cognitive functioning showed no gross deficits.  The Veteran had voluntary control over her behavior.  The Veteran denied any manic symptoms, cognitive symptoms, or psychotic symptoms. 

In November 2014, the Veteran denied any psychotic symptoms, manic symptoms, and suicidal or homicidal ideation.  She had no difficulty with sleep or appetite.  She was casually dressed, pleasant, cooperative, alert, and oriented in all spheres.  The Veteran's speech was coherent and relevant with normal rate and tone.  She had good eye contact.  Her thoughts were well organized.  She had no delusions or hallucinations elicited.  The mood was euthymic with full range of affect.  Her insight and judgment not impaired at the time of the examination.  

In May 2015, the Veteran denied psychotic symptoms.  She had low frustration tolerance.  The Veteran had depressed mood and no enjoyment due to stress.  The Veteran worked for the Social Security office.  She denied manic symptoms and suicidal or homicidal ideations or plans.  The Veteran was casually dressed, pleasant, cooperative, alert, and oriented in all spheres.  The Veteran's speech was coherent and relevant with normal rate and tone.  The Veteran had good eye contact.  His thoughts were well organized.  She had no delusions or hallucinations.  The Veteran's mood was anxious with congruent affect.  Insight and judgment were not impaired.  

The Veteran was afforded another VA examination in October 2016.  The examiner diagnosed recurrent adjustment disorder with depressed mood.  The examiner noted intermittent episodes of depression precipitated by stress taking care of her children, financial stress, and recurrent issues with her ex-husband.  The Veteran remained capable of performing her work well.  She worked for the past two years and although she was often isolated, the quality of her work was good.  The Veteran did not represent a threat to herself or anyone else.  The Veteran does not suffer from dysthymic disorder or generalized anxiety disorder.  The Veteran's current symptoms of anxiety represent components of her discrete episodes.  The examiner noted that the Veteran had a mental condition but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran reported that she continued to suffer from depression, but she indicated that although her depressive symptoms occur frequently, the symptoms are not as constant as when the examiner evaluated her in 2010.  The Veteran's symptoms included depressed mood, difficulty initiating sleep, difficulty remaining asleep, frequent social avoidance, spontaneous crying, and attempts to not think about the emotionally troubling events that she has suffered.  The Veteran was seen every six months.  The Veteran stopped taking her medication several months prior to the examination.  The Veteran attempted an overdose of pills in 2009, but has not attempted suicide at any other time and was not currently suicidal, violent, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  The Veteran had depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  The Veteran was well-developed and well-nourished.  She maintained eye contact well.  Speech and thought processes were goal directed.  The examiner described the Veteran as occasionally isolated when she was depressed with spontaneous crying.  The examiner noted that the diagnosis of dysthymic disorder is no longer appropriate as she was not persistently and consistently depressed.  Rather, her depressive episodes were now episodic.  The new diagnosis was adjustment disorder with depressed mood.  She was frequently anxious as a component of her depression.  The examiner noted that she did not suffer from ongoing chronic and frequent anxiety symptoms.  All of her anxiety occurred in the context of her depression.  

The Board notes that the Veteran's treatment records do not show occupational and social impairment with reduced reliability and productivity.  The Veteran's occupational and social impairment resulted in occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The Veteran's symptoms included depressed mood, anxiety, spontaneous crying, intermittent sleep impairment, intermittent flattened affect, and disturbances of motivation and mood, some difficulty establishing and maintaining work and social relationships, with the capability of working on a full time basis and getting along well with people in the work setting.  The examiner in October 2016 specifically stated that the Veteran did not have persistent and consistent depression.  Rather, her depression was episodic in nature.  The Veteran's insight and judgment were consistently intact.  Her memory function was good.  Her thinking was not impaired.  Her speech was normal and she had no difficulty in understanding complex commands.  

The Board has considered that the symptoms listed in Diagnostic Code 9433 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of her dysthymic disorder.  These include, but are not limited to spontaneous crying.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment due to depressed mood or anxiety.  See Mauerhan, 16 Vet. App. 436.

The Board acknowledges that the evidence indicated some disturbance of motivation and mood and some difficulty in establishing and maintaining effective work and social relationships.  The Board notes, however, that the Veteran's disturbances of motivation and mood consisted of episodic depressed mood, which is addressed in the 30 percent disability rating criteria.  Additionally, although the examiner noted some difficulty in establishing and maintaining effective work and social relationships, the same examiner indicated that the Veteran got along well with people at work.  She had no difficulty working full-time.  Based on these statements, the Board finds that the limited difficulty in establishing and maintaining effective work and social relationships does not manifest to the level of occupational and social impairment with reduced reliability and productivity.  

Based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that the manifestations of the Veteran's dysthymic disorder do not more nearly approximate the criteria for a 50 percent disability rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

4.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain.

The Veteran contends that her lumbosacral strain warrants a disability rating in excess of 10 percent.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbosacral strain is rated under Diagnostic Code 5237 for lumbosacral or cervical strain.  That diagnostic code is rated under the general rating formula for diseases and injuries of the spine.  That regulation assigns disability ratings regarding the lumbar spine as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine;  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; 
 
A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The question for the Board is whether the Veteran's lumbosacral strain manifests with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

The Board finds that the weight of the competent, credible, and probative evidence establishes that the Veteran does not meet the criteria for a disability rating in excess of 10 percent for lumbosacral strain.

The Veteran was afforded a VA examination in March 2010.  The Veteran reported stiffness and spasms.  The Veteran noted no fatigue, decreased motion, paresthesia, or numbness.  She had weakness of the spine, leg, and foot, but noted no bowel or bladder problems.  She had pain in the low back and neck three times per day lasting one to two hours.  The Veteran indicated a moderate pain level.  The pain was exacerbated by physical activity and stress.  It was relieved spontaneously and by back rubbing.  She could function without medication.  During flare-ups she experienced functional impairment described as pain, inability to move as fast, and limitation of motion of the joint.  The Veteran was not receiving any treatment for her condition.  The Veteran was never hospitalized for this condition and never required any surgery.  The Veteran's condition in the prior twelve months did not result in any incapacitation.  She did not experience any overall functional impairment from the condition.  The Veteran's posture and gait were normal.  The examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  The examiner noted tenderness on examination at L5-S1.  Spinal contour was preserved, though there was tenderness.  The examiner noted no guarding of movement.  The examination did not reveal any weakness.  Muscle tone and musculature were normal.  The examiner noted no atrophy present in the limbs and no ankylosis of the thoracolumbar spine.  The Veteran's range of motion testing was 80 degrees of flexion with pain at 75 degrees, 30 degrees of extension with pain at 25 degrees, 30 degrees of bilateral lateral flexion with pain at 25 degrees, and 30 degrees of bilateral lateral rotation with pain at 25 degrees.  The examiner noted no additional degree of limitation with repetitive range of motion testing.  The inspection of the spine revealed normal head position with symmetry in appearance.  The examiner noted symmetry of spinal motion with normal curves of the spine. 

The Veteran was afforded another VA examination in October 2016.  The examiner diagnosed lumbosacral strain.  The examiner noted date of onset of symptoms as 2009.  The Veteran reported that her back disability began after surgery for the right ankle cyst removal.  She asserted that her gait caused her back pain.  She also noted that the condition has improved.  She noted no flare-ups and no functional loss or impairment.  Range of motion testing was all normal.  The examiner noted no pain on examination and no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Upon repetitive use testing, the examiner noted no additional loss of function or range of motion.  The Veteran was not examined immediately after repetitive use over time.  Pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated sue over a period of time.  The examiner noted no localized tenderness, guarding, or muscle spasm.  The examiner also found no swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting, interference with standing, or weakened movement.  Muscle strength, reflex, and sensory testing were all normal.  Straight leg raising test was negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner found no ankylosis and had no other neurological abnormalities or findings.  The Veteran did not have intervertebral disc syndrome or incapacitating episodes.  The examiner noted that the Veteran's disability did not impact her ability to work.

The Veteran's treatment records do not indicate any additional findings regarding the Veteran's low back disability.

The Board notes that no lay or medical evidence of record shows lumbosacral strain manifesting with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Rather, the only range of motion testing showed 80 degrees of flexion with pain at 75 degrees, 30 degrees of extension with pain at 25 degrees, 30 degrees of bilateral lateral flexion with pain at 25 degrees, and 30 degrees of bilateral lateral rotation with pain at 25 degrees.  The Veteran's gait and spinal contours were normal.  

The Board notes that 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's pain resulted in additional limitation of motion, which was noted by the VA examiners and considered in the application of the rating criteria to the Veteran's symptoms.  The range of motion findings noted above include the consideration of the onset of pain and repetitive use in the measurement of range of motion.

The Board acknowledges that Note (1) to the rating formula specifies that any associated objective neurologic abnormalities should be separately evaluated under  an appropriate diagnostic code.  38 C.F.R. § 4.71a.  The Board notes that the VA treatment records did not show any bowel or bladder impairment.  Additionally, the VA examiners did not diagnose any radiculopathy or other neurological impairment.  Thus, no additional separate disability ratings for neurological manifestations are warranted.  

Based on the evidence cited above, the Board finds that a preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for the Veteran's lumbosacral strain.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

5.  Entitlement to a disability rating in excess of 10 percent for hiatal hernia and GERD.

The Veteran contends that her hiatal hernia and GERD warrant a disability rating in excess of 10 percent.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hiatal hernia and GERD are rated under Diagnostic Code 7346 for hernia hiatal.  Under that regulation, hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health warrant a 60 percent disability rating.  Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health warrants a 30 percent disability rating.  Hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity warrants a 10 percent disability rating.  38 C.F.R. § 4.114.

The question for the Board is whether the Veteran's hiatal hernia and GERD manifests with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

The Board finds that the weight of the competent, credible, and probative evidence establishes that the Veteran does not meet the criteria for a disability rating in excess of 10 percent for hiatal hernia and GERD.

The Veteran was afforded a VA examination in March 2010.  The examiner noted that the Veteran lost ten pounds over the prior two years.  She had occasional abdominal pain located below the rib cage.  She indicated that certain foods and stress precipitate it.  The Veteran experienced nausea and vomiting as often as two times per week.  She never vomited blood and never passed any black tarry stools.  The Veteran was not receiving any treatment for her condition.  The Veteran reported symptoms of diarrhea.  She did not experience symptoms of constipation and abdominal distention.  The examiner noted that the stomach condition did not cause incapacitation or any overall functional impairment.  The Veteran reported dysphagia, heartburn, epigastric pain, scapular pain, and nausea and vomiting.  The Veteran had no arm pain, hematemesis, passing of black-tarry stools, and reflux and regurgitation of stomach contents.  She received Nexium.  The symptoms occurred intermittently as often as four times weekly.  The Veteran was never hospitalized and never had any surgery for this condition.  The Veteran did not experience any overall functional impairment from this condition.  The examiner noted tenderness to palpation of the abdomen.  The examiner noted no findings of liver enlargement, distension of the superficial veins, striae on the abdominal wall, an osteomy, ascites, splenomegaly, and aortic aneurysm.  The findings were minimal epigastric tenderness. 

October 2014 treatment records showed that the Veteran continued on omeprazole, which was effective when a GERD diet was followed.

The Veteran was afforded another VA examination in October 2016.  The examiner diagnosed GERD and hiatal hernia.  The Veteran was on continuous medication for the condition.  She had dysphagia and pyrosis, but did not have episodes of epigastric distress, severe or considerable impairment of health, reflux, regurgitation, pain, or material weight loss.  The Veteran did report sleep disturbance four or more times per year lasting one to nine days.  She also reported transient nausea two times per year lasting less than one day.  The Veteran had no vomiting, hematemesis, or melena with moderate anemia.  The Veteran did not have an esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  Blood tests showed hemoglobin of 11.4, hematocrit of 36.0, white blood cell count of 6.1, and platelets of 279.  The Veteran's esophageal conditions did not impact her ability to work.  The examiner noted no change in the diagnosis.

The Board notes that no lay or medical evidence of record shows hiatal hernia and GERD manifesting considerable impairment of health.  The VA examiners noted no overall functional impairment and no severe or considerable impairment of health.  The Veteran's treatment records showed effective control with medication and indicated no severe impairment.  

The Board finds that a preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for hiatal hernia and GERD.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

6.  Entitlement to compensable disability rating prior to October 11, 2016 and in excess of 50 percent thereafter for pes planus with orthotics.  

The Veteran contends that her bilateral pes planus warrants a compensable disability rating prior to October 11, 2016 and a disability rating in excess of 50 percent thereafter.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral pes planus is rated under Diagnostic Code 5276 for acquired flatfoot.  Under that regulation, pronounced bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances warrants a 50 percent disability rating.  Severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities warrants a 30 percent disability rating.  Moderate bilateral pes planus with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, warrants a 10 percent disability rating.  Mild bilateral pes planus with symptoms relieved by built-up shoe or arch support warrants a noncompensable disability rating.  38 C.F.R. § 4.71a.

For the period prior to October 11, 2016, the question for the Board is whether the Veteran's bilateral pes planus was moderate with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  

The Board finds that the weight of the competent, credible, and probative evidence establishes that the Veteran does meet the criteria for a compensable disability rating for bilateral pes planus prior to October 11, 2016.

The Veteran was afforded a VA examination in March 2010.  The Veteran was diagnosed with pes planus.  The Veteran reported pain in the inside of the right foot, outside of the right ankle area, with toes going numb.  The pain traveled up to the right ankle area.  The Veteran reported aching pain and cramping.  The pain could be exacerbated by physical activity and sometimes sleep and relieved by rest and by elevated leg.  For the foot condition, at rest she had stiffness, but no pain, weakness, swelling, or fatigue.  While standing or walking she had pain, weakness, and stiffness, but no swelling or fatigue.  The Veteran had surgery in 2006 or 2007.  She described the residuals of tenderness and numbness.  The Veteran's treatment was with medication and orthotics.  The Veteran had pain under the left foot four times per day lasting for two hours each.  The pain was aching.  It was exacerbated by physical activity and was relieved by rest.  The Veteran had weakness, but no pain, stiffness, swelling, or fatigue of the left foot at rest.  She had weakness, pain, and stiffness while standing or walking.  The Veteran never was hospitalized nor had any surgery for the condition.  The treatment was orthotics.  The Veteran did not experience any overall functional impairment from the condition.  Examination of the feet revealed tenderness.  The right foot did not show painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, erythema, or instability.  The examiner noted active motion of the metatarsophalangeal joint of the right and left great toes.  Examination of the left foot did not reveal painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, erythema, or instability.  Palpation of the plantar surfaces of the right and left feet revealed slight tenderness.  Alignment of the Achilles tendon was normal bilaterally.  The examiner noted pes planus present.  The examiner noted no valgus present, no forefoot/midfoot mal-alignment, and no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation, or the whole foot everted.  Pes cavus was not present.  The examiner found no hammer toes upon examination and no Morton's metatarsalgia.  The examiner noted no hallux valgus or rigidus present.  The Veteran had limitations with standing and walking.  She was able to stand for ten minutes.  She required shoe inserts, but no orthopedic or corrective shoes, arch, or foot supports.  The symptoms and pain were not relieved by the previously noted corrective shoe wear.  X-rays showed pes planus bilaterally.
                                                                                                                             
The Veteran's treatment records do not indicate any additional findings regarding the Veteran's pes planus.

The Board notes that the evidence shows pain on manipulation and use of the feet with symptoms not relieved by built-up shoe or arch support.  Therefore, the Board finds that a 10 percent disability rating is warranted prior to October 11, 2016.  

To receive a disability rating in excess of 10 percent prior to October 11, 2016, the evidence must show severe pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The Board notes that the Veteran's pes planus was not described as severe.  The Veteran had no swelling on use or characteristic callosities.  The Veteran's most prominent symptom was pain, which was more accurately addressed under the 10 percent disability rating criteria.  

The Veteran is entitled to a 10 percent disability rating prior to October 11, 2016.  The Board finds that a preponderance of the evidence is against a finding for a disability rating in excess of 10 percent for the Veteran's pes planus prior to October 11, 2016.  As the preponderance of the evidence is against any additional grant of benefits, the benefit of the doubt rule is not applicable, and any claim for a disability rating in excess of 10 percent must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

From October 11, 2016 forward, the Board notes that the Veteran is in receipt of the maximum schedular allowance for pes planus.  Any increased rating for this period would be considered an extraschedular disability rating.    

The Board finds that the weight of the competent, credible, and probative evidence establishes that the issue should not be referred to the Director of Compensation and Pension for consideration of an extraschedular rating.

The Board has considered whether the Veteran's disability presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has not alleged that her symptomatology is exceptional or unusual, nor is there any indication of marked interference with employment.  As her disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

In reaching the conclusions above, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the evidence   is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

7.  Entitlement to a compensable disability rating for allergic rhinitis. 

The Veteran contends that her allergic rhinitis warrants a compensable disability rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's allergic rhinitis is rated under Diagnostic Code 6522 for allergic or vasomotor rhinitis.  Under that regulation, allergic rhinitis with polyps warrants a 30 percent disability rating.  Allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side, warrants a 10 percent disability rating.  38 C.F.R. § 4.97.

The question for the Board is whether the Veteran's allergic rhinitis manifests without polyps, but with greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.  

The Board finds that the weight of the competent, credible, and probative evidence establishes that the Veteran does not meet the criteria for a compensable disability rating for allergic rhinitis.

The Veteran was afforded a VA examination in March 2010.  The Veteran was treated with Allegra for rhinitis.  The response to the treatment had been good.  Examination of the head, nose, and throat showed nasal septum at midline.  The Veteran had no nasal obstruction, deviated septum, partial loss of the nose, partial loss of the ala, nasal polyps, scars, or disfigurement.  The examiner noted rhinitis present, believed to be allergic in origin.  The examination also addressed the Veteran's sinusitis, which is not relevant to the Veteran's allergic rhinitis claim. 

The Veteran was afforded another VA examination in October 2016.  The examiner diagnosed allergic rhinitis.  The examiner noted no obstruction greater than 50 percent of the nasal passage on both sides, no complete obstruction on either side, no permanent hypertrophy of the nasal turbinates, no nasal polyps, and no granulomatous conditions.  The examiner noted no other pertinent physical findings, complications, conditions, signs, or symptoms related to the diagnosed allergic rhinitis.  The Veteran's condition did not affect her ability to work.

The Veteran's treatment records do not indicate any additional findings regarding the Veteran's allergic rhinitis.

The Board notes that no lay or medical evidence of record shows allergic rhinitis manifesting without polyps, but with greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.  

The Board finds that a preponderance of the evidence is against the claim for a compensable disability rating for the Veteran's allergic rhinitis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

8.  Entitlement to a compensable disability rating for right foot ganglion tendon cyst with scar.

The Veteran contends that her right foot ganglion tendon cyst with scar warrants a compensable disability rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's ganglion cyst may be rated under the musculoskeletal system or for the scar.  Regarding the musculoskeletal system, the RO has rated the issue under Diagnostic Code 5020 for synovitis.  Diagnostic Code 5020 instructs the rater to consider limitation of motion of the affected part as degenerative arthritis.  

Degenerative Arthritis is rated under Diagnostic Code 5003.  Under that regulation, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent disability rating and degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent disability rating.   

Regarding the Veteran's scar, the RO considered the disability under Diagnostic Code 7802 for scars not of the head, face, or neck, that are superficial or nonlinear.  The Board notes that additional diagnostic codes may be applied to the rating of a scar.  The Board will consider all possible regulations.  Under Diagnostic Code 7802, a scar that is not of the head, face, or neck, but that is superficial or nonlinear warrants a 10 percent disability rating when it covers an area of at least 144 square inches (929 sq. cm.).  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent disability rating.  38 C.F.R. § 4.118.

The question for the Board is whether the Veteran's right foot ganglion cyst manifests with limitation or with a scar that is painful or unstable or that covers an area of at least 144 square inches.  

The Board finds that the weight of the competent, credible, and probative evidence establishes that the Veteran does meet the criteria for a compensable disability rating for right foot ganglion cyst with scar.

The Veteran was afforded a VA examination in March 2010.  The Veteran reported pain in the scar and the tip of the feet, which occurs six times per day and each time lasts for two hours.  The Veteran reported the pain was aching, sharp, and numbing.  The pain was exacerbated by physical activity.  It was relieved by rest, spontaneously, and by foot rub.  At the time of pain, she can function with medication.  For the foot condition, at rest she had pain, weakness, and stiffness, without swelling and fatigue.  While standing or walking she had weakness, but did not have pain, stiffness, swelling, or fatigue.  She did not experience any overall functional impairment from the disability.  The examiner noted a scar located on the medial right ankle.  It was nonlinear scar and its shape was curvilinear, which had a calculated area of 1.8 square centimeter.  The entire scar measured six centimeters by 0.3 centimeters.  The scar was painful on examination.  There was no skin breakdown.  The examiner described it as a superficial scar with no underlying tissue damage.  Inflammation was absent.  Edema was absent.  The examiner noted no keloid formation and no disfiguration of the scar.  The scar did not limit the Veteran's motion.  The Veteran had normal gait and posture.  Walking was steady.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual show wear pattern.  She did not require any assistive device for ambulation.  The ankles showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, erythema, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Examination of the ankles did not reveal any deformity or ankylosis.  The Veteran's range of motion was within normal limits with no additional degree of limitation after repetitive testing.  Examination of the feet revealed tenderness.  The right foot did not show painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, erythema, or instability.  The examiner noted active motion of the metatarsophalangeal joint of the right and left great toes.  Examination of the left foot did not reveal painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, erythema, or instability.  Palpation of the plantar surfaces of the right and left feet revealed slight tenderness.  Alignment of the Achilles tendon was normal bilaterally.  The examiner noted pes planus present.  The examiner noted no valgus present, no forefoot/midfoot mal-alignment, and no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation, or the whole foot everted.  Pes cavus was not present.  The examiner found no hammer toes upon examination and no Morton's metatarsalgia.  The examiner noted no hallux valgus or rigidus present.  The Veteran had limitations with standing and walking.  She was able to stand for ten minutes.  She required shoe inserts, but no orthopedic or corrective shoes, arch, or foot supports.  The symptoms and pain were not relieved by the previously noted corrective shoe wear.  X-rays of the right foot were abnormal, showing pes planus.  

The Veteran was afforded another VA examination in October 2016.  The examiner diagnosed flat foot (pes planus) bilaterally.  The examiner noted that for the VA established diagnosis of right foot ganglion tendon cyst, the examiner noted no diagnosis as the condition has resolved.  The examiner noted pes planus with orthotics.  The Veteran did not report pain of the foot, flare-ups of the foot, or functional impairment related to the foot.  The examiner, however, noted pain of the right foot on use and manipulation.  The examiner noted no swelling or characteristic calluses.  The examiner noted extreme tenderness of the plantar surfaces bilaterally that is not improved by orthopedic shoes or appliances.    The examiner noted no objective evidence of marked deformity of the foot and no marked pronation of one or both feet.  The weight-bearing line did not fall over or medial to the great toe.  The examiner noted no lower extremity deformity other than pes planus.  The Veteran had no inward bowing of the Achilles tendon or inward displacement and severe spasm of the Achilles tendon.  The examiner noted a history of surgery on the right foot in 2008 for cyst removal.  The examiner then noted no pain on physical exam of either foot.  The examiner noted a disturbance of locomotion of the right foot.  The examiner noted no pain, weakness, fatigability, or incoordination that significantly limits functional ability or other functional loss during flare-ups or when the foot is used repeatedly over a period of time.  The Veteran's foot disabilities did not impact her ability to perform any type of occupational task.

The Veteran's treatment records do not indicate any additional findings regarding the Veteran's right foot ganglion cyst with scar.

Regarding the musculoskeletal factors, the Board notes that the Veteran's right foot ganglion cyst did not result in any limitation of motion.  The Board acknowledges that the Veteran has tenderness of the feet, but this symptom is addressed under the Veteran's service-connected pes planus with orthotics.  

The Board notes that the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet.App. 259, 261 (1994).  Rating the Veteran for pain in the feet would be duplicative as that symptom is addressed in the assigned disability rating for pes planus.  Therefore, the Board finds that no separate disability rating for a musculoskeletal symptoms of right foot ganglion cyst is warranted.  

The Board notes, however, that the March 2010 VA examination shows subjective and objective evidence of painful scar.  Under Diagnostic Code 7804, one or two painful scars warrant a 10 percent disability rating.  Therefore, the Board finds that a disability rating of 10 percent is warranted for right foot ganglion cyst with scar. 

To receive a higher disability rating, the evidence must show three or more scars, scars that are deep or nonlinear, or additional disabling effects of the scars.  38 C.F.R. § 4.118.  The record indicates that the Veteran's scar is limited to one linear and superficial scar with no additional disabling effects.   

The Board finds that the evidence warrants a 10 percent disability rating for the Veteran's right foot ganglion cyst with painful scar.  The Board finds that a preponderance of the evidence is against the claim for a higher disability rating for the Veteran's right foot ganglion cyst with scar, beyond the 10 percent allowed for painful scar as noted above.  As the preponderance of the evidence is against any additional disability rating, the benefit of the doubt rule is not applicable, and entitlement to any additional increased disability rating must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

9.  Entitlement to a compensable disability rating for seborrheic dermatitis.

The Veteran contends that her seborrheic dermatitis warrants a compensable disability rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's seborrheic dermatitis is rated under Diagnostic Code 7806 for dermatitis or eczema.  That regulation addresses dermatitis as follows: 

More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent disability rating;

20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent disability rating;

At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period warrants a 10 percent disability rating;

Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period warrants a noncompensable disability rating.  38 C.F.R. § 4.118.

The Board notes that dermatitis may also be rated as disfigurement of the head, face, or neck or scars, depending upon the predominant disability.  38 C.F.R. § 4.118.

The question for the Board is whether the Veteran's seborrheic dermatitis affected at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas or required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the prior 12-month period.  

The Board finds that the weight of the competent, credible, and probative evidence establishes that the Veteran does not meet the criteria for a compensable disability rating for seborrheic dermatitis.

The Veteran was afforded a VA examination in March 2010.  The Veteran's disability did not involve any areas that are exposed to the sun.  Due to her skin condition she had crusting elbow.  She had no exudation, ulcer formation, itching, or shedding.  The Veteran's symptoms occurred intermittently as often as every three to four weeks with each occurrence lasting three days.  The Veteran had eight or nine attacks within the prior year.  The ability to perform daily functions during flare-ups was unimpaired.  The Veteran had to use Suave daily for two years.  The medication was a topical cream with no side effects from the medication.  She did not use UVB, intensive light therapy, PUVA, or electron beam therapy for this condition.  The Veteran did not experience any overall functional impairment from this condition.  Examination of the skin showed seborrheic dermatitis with no signs of petechiae.  The examination did not reveal acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis.  The examination revealed the skin condition of seborrheic dermatitis located on both elbows with the following characteristics: hyperpigmentation of less than six square centimeters.  The examiner noted no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, and limitation of motion.  Skin lesion was 0 percent in the exposed area.  The skin lesion coverage relative to the whole body was 0.25 percent.  The skin lesions were not associated with systemic disease and did not manifest in connection with a nervous condition.  The examiner noted no nodules, lumps, or cysts present  on examination.

The Veteran was afforded another VA examination in October 2016.  The Veteran had a history of seborrheic dermatitis.  The date of onset of the symptoms was 1998.  The claimant stated that she had excessive dry scalp.  The Veteran did not have any treatment with oral or topical medications in the prior 12 months for any skin condition.  The Veteran did not have any debilitating or non-debilitating episodes in the past 12 months.  The examiner noted that the diagnosis of seborrheic dermatitis had resolved.  

The Veteran's treatment records do not indicate any additional findings regarding the Veteran's seborrheic dermatitis.

The Board notes that no lay or medical evidence of record shows dermatitis covering at least five percent of the exposed body or five percent of the entire body.  The March 2010 examiner noted that the disability covered 0.25 percent of the entire body.  Additionally, the Veteran used only topical medication and did not require any systemic therapy.   

The Board finds that a preponderance of the evidence is against the claim for a compensable disability rating for the Veteran's seborrheic dermatitis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


REMAND

Once the Secretary determines that an examination or opinion is required to decide a claim, VA is required to ensure that such an examination or opinion is adequate; if it is not "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).

In this case, the October 2016 VA examiner's opinion regarding anemia is inadequate.  The examiner noted that he could not determine if the Veteran's anemia had its onset prior to or during service without all documented labs.  The Board notes that the Veteran had anemia during service.  The question is whether the Veteran's current anemia is a continuation of her diagnosed anemia during service.  Additionally, the examiner noted that in women anemia could be transient due to excessive blood loss during menstruation, but did not indicate whether recurrent anemia on a monthly basis is a diagnosed disability or whether the Veteran's menstruation causes flare-ups of an underlying diagnosis and did not indicate whether that was the case for this Veteran in particular.  The examiner also based his opinion partially on the fact that the Veteran has been able to carry out her duties for fourteen years, which may affect the rating of the Veteran's anemia, but not whether the Veteran's current diagnosis of anemia is a continuation of or is causally related to her diagnosis during service.  

Therefore, the Board finds that an addendum opinion or, if necessary, a new examination is necessary before a decision on the merits may be made regarding the Veteran's claim of entitlement to service connection for anemia.  

The Veteran's claim of service connection affect the disabilities considered under his TDIU claim; therefore, the service connection and TDIU claims are inextricably intertwined.  Thus, a decision by the Board on the claim for TDIU would, at this point, be premature.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the October 2016 examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA examiner for a nexus opinion.    

The examiner should review the claims file, specifically the Veteran's service treatment records and the May 2012, January 2014, and February 2014 VA examinations and opinions.  The examiner should then answer the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed anemia (whether constant or recurrent) began during service or is causally related to the diagnosis of anemia during service.  The examiner should specifically address the service treatment records showing a diagnosis of anemia while on active duty.        
  
If an additional examination is required for the examiner to sufficiently address the above questions, then a new examination should be afforded.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD                  Patricia Veresink, Associate Counsel

Copy mailed to:  Virginia Department of Veterans Services



Department of Veterans Affairs


